               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                      Case No. 19-CR-125-JPS-JPS
 v.

 BRANDON D. PORTER,
                                                                     ORDER
                       Defendant.


1.      BACKGROUND

        On October 22, 2020, Defendant filed a motion for compassionate

release. (Docket #28). The Government filed a response, (Docket #36), and

Defendant did not reply. The Court has reviewed these submissions and

will deny Defendant’s motion for compassionate release.

2.      FACTS

        In 2018, law enforcement investigated Defendant for drug trafficking

and made numerous controlled buys of heroin and fentanyl from him.

(Docket #20 at 5). Shortly after an undercover buy in December 2018,

officers conducted a traffic stop and arrested Defendant. (Id. at 6). During

Defendant’s arrest, an officer recovered a loaded revolver from Defendant’s

front right pants pocket and a loaded semiautomatic pistol from the front

passenger seat of his vehicle. (Id.) Officers also found a black digital scale in

the center console, about 1.72 grams of marijuana, $145.00 and $300.00 of

prerecorded buy money from the ash tray, $3,238.00 from the front driver’s

seat, and three phones. (Id.) During booking, officers conducted a strip

search of Defendant and recovered a large plastic bag containing smaller

plastic bags, with approximately 11.92 grams of cocaine base, 19.51 grams



     Case 2:19-cr-00125-JPS Filed 04/16/21 Page 1 of 9 Document 40
of powder cocaine, 0.25 grams of fentanyl, and three oxycodone

hydrochloride pills. (Id. at 7).

       That same day, officers executed a search warrant at a one-bedroom

apartment belonging to Defendant. (Id.) Officers found a loaded

semiautomatic pistol, as well as 235 grams of a fentanyl mixture, other

firearms accessories, ammunition, significant amounts of cocaine and

fentanyl, a hydraulic narcotics press, a blender, multiple cutting agents, a

large digital scale, an open box of 150 plastic sandwich bags, and a glass

measuring bowl with suspected drug residue. (Id.) When police searched

Defendant’s mother’s home, they recovered ammunition, packaging

materials, magazines, significant amounts of marijuana, $76,082.00, a

semiautomatic pistol lying next to matching loaded magazines, a rifle, a

loaded pistol, another semiautomatic pistol, an electronic money counter,

and a digital scale. (Id. at 7–8).

       During a Mirandized statement, Defendant admitted that the drugs

recovered from his apartment belonged to him but denied manufacturing

or packaging the drugs. (Id. at 8). He admitted that he had been selling

drugs for about one to two years. (Id.) Defendant discussed the guns and

drugs found in his car and on his person, and he stated that he owns a lot

of firearms. (Id.) He admitted that he carried two firearms all day. (Id.) In

2019, while under court-ordered supervision in this case, Defendant was

caught selling cocaine and heroin to undercover police officers. (Id. at 3). He

also tested positive for drug use. (Id.)

       On September 20, 2019, Defendant was convicted of possession of a

controlled substance with intent to distribute and possession of a firearm in

furtherance of his drug trafficking. (Docket #23). This Court sentenced him




                            Page 2 of 9
  Case 2:19-cr-00125-JPS Filed 04/16/21 Page 2 of 9 Document 40
to a total of 156 months’ imprisonment, to be followed by a 4-year term of

supervised release. (Id. at 3–5).

        Defendant is a 27-year-old male. (Docket #38-2 at 4). At 75 inches tall

and 423 pounds, Defendant has a BMI of 53 and is severely overweight. (Id.

at 3). He also appears to have a history of prediabetes, (id.), and he reports

having “problems breathing,” (Docket #28 at 2). Defendant is currently

detained at Federal Medical Center Rochester (“FMC Rochester”) in

Rochester, Minnesota. As of April 15, 2021, FMC Rochester reports that two

inmates and one staff member have active cases of COVID-19.1 No deaths

have been reported, and 369 inmates and 57 staff have recovered from the

virus.2 Further, FMC Rochester is reporting that 311 of its staff and 286 of

its inmates have been fully vaccinated.3 If released, Defendant intends to

comply with his terms of supervised release and to self-quarantine for 14

days. (Id. at 1).

3.      LEGAL STANDARD

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).




        1Fed.   Bureau      of       Prisons,       COVID-19        Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Apr. 15, 2021).
        2   Id.
        3   Id.


                               Page 3 of 9
     Case 2:19-cr-00125-JPS Filed 04/16/21 Page 3 of 9 Document 40
       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:


                            Page 4 of 9
  Case 2:19-cr-00125-JPS Filed 04/16/21 Page 4 of 9 Document 40
        [t]he defendant is suffering from a serious physical or mental
        condition, suffering from a serious functional or cognitive
        impairment, or experiencing deteriorating physical or mental
        health because of the aging process, that substantially
        diminishes the ability of the defendant to provide self-care
        within the environment of a correctional facility and from
        which he or she is not expected to recover.

Id. § 1B1.13 n.1.(A)(ii).

         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

        Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.      ANALYSIS

        First, the Government concedes that Defendant exhausted his

administrative remedies. (Docket #36 at 3–4); see Gunn, 980 F.3d at 1179

(“Failure to exhaust administrative remedies is an affirmative defense, not

a jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). The Court next determines whether

Defendant has an extraordinary and compelling reason warranting his

release.



                               Page 5 of 9
     Case 2:19-cr-00125-JPS Filed 04/16/21 Page 5 of 9 Document 40
       The outbreak of COVID-19, together with a defendant’s underlying

medical conditions that place the defendant at “high risk” should he

contract the disease, may establish an extraordinary and compelling reason

warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). Defendant suffers from

severe obesity which, according to the Centers for Disease Control and

Prevention, may increase one’s risk for severe illness from COVID-19.4

Defendant also has prediabetes, which is not on the CDC’s list of conditions

that put one at increased risk or might put one at increased risk; however,

Type 1 and 2 diabetes are on that list.5

       Despite having at least one condition that puts Defendant at

increased risk for severe illness from COVID-19, Defendant is at an

institution that is currently experiencing almost no positive cases of the

virus (only two inmates and one staff member are reported as active cases).

Further, FMC Rochester is reporting that 311 of its staff and 286 of its

inmates have been fully vaccinated.6 FMC Rochester appears to be getting

the virus under control within its walls, and its high level of staff

vaccination offers the promise of reducing the introduction of the virus into

the institution. “[F]ederal courts have acknowledged that the deployment

of the vaccine by the BOP significantly mitigates the assessment of risk.”

United States v. Sims, No. 90-80492, 2021 WL 872218, at *3 (E.D. Mich. Mar.


       4 Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),         People     with        Certain        Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited Apr. 15, 2021).
       5   Id.
       6 Fed.   Bureau      of       Prisons,       COVID-19     Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Apr. 15, 2021).


                            Page 6 of 9
  Case 2:19-cr-00125-JPS Filed 04/16/21 Page 6 of 9 Document 40
9, 2021) (determining that a defendant with obesity, type 2 diabetes, and

chronic kidney disease who had already recovered from COVID-19 at FMC

Rochester had not presented an extraordinary and compelling reason

warranting his release); see also United States v. Collins, No. 17-20360, 2021

WL 869651, at *5 (E.D. Mich. Mar. 8, 2021) (“The available medical records

do not indicate that [the defendant] has himself been vaccinated, but federal

courts recently have held that the deployment of the vaccine by the BOP

significantly mitigates the assessment of risk.”); United States v. McKay, No.

1:18-CR-00339-PAC-7, 2021 WL 807108, at *4 (S.D.N.Y. Mar. 3, 2021)

(“Moreover, the BOP has begun vaccinating both inmates and staff . . . . And

with the BOP committed to vaccinating all prisoners during the upcoming

months, . . . [defendant] will eventually receive the vaccine . . . [likely] more

quickly in prison than outside of it.”) (internal quotation and citation

omitted); United States v. Ervin, No. 3:14-CR-000195-1, 2021 WL 848690, at

*7 (M.D. Tenn. Mar. 5, 2021) (“the vaccination efforts by BOP will likely

reduce the risk that Defendant will contract COVID-19 in a BOP facility”).

Thus, Defendant has not proffered an extraordinary and compelling reason

for his early release.

       Next, even if Defendant had an extraordinary and compelling reason

warranting his early release, the analysis does not end there. The Court

must also consider whether Defendant is a danger to any other person or

the community, pursuant to § 3142(g), and whether the § 3553(a) factors

militate against his release.

       When Defendant was arrested, he was in possession of two loaded

firearms, one on his person and the other in his car. (Docket #20 at 5–8).

During a search of his home, police located another loaded firearm, and

they found four additional firearms, as well as ammunition and loaded


                            Page 7 of 9
  Case 2:19-cr-00125-JPS Filed 04/16/21 Page 7 of 9 Document 40
magazines, being stored at Defendant’s mother’s home. (Id.) Then,

throughout September to December of 2019, Defendant demonstrated his

willingness to continue breaking the law, even while under court-ordered

supervision. (Id. at 3). In those instances, Defendant was caught selling

cocaine and heroin to undercover police officers. (Id.) He also tested

positive for drug use. (Id.)

        These facts demonstrate that Defendant participated in and

facilitated a fentanyl, heroin, and cocaine trafficking operation that

endangered the Milwaukee metropolitan area. Defendant’s criminal

conduct while out on bond in this case and possession of multiple firearms

in furtherance of his drug trafficking demonstrate his propensity to pose a

danger to the community. Defendant was charged and convicted as a result

of his dangerous and ongoing criminal activity—and he has served less

than two years of his 156-month sentence. Simply put, the Section 3553(a)

factors, including the need for just punishment, deterrence, and protection

of the public, weigh heavily in favor of requiring Defendant to serve the

entirety of his sentence. The Court will deny Defendant’s motion for

compassionate release.

5.      CONCLUSION

        Defendant has exhausted his administrative remedies. However,

given the very low prevalence of COVID-19 at FMC Rochester and the

institution’s increasing vaccination rate, Defendant has not proffered an

extraordinary and compelling reason warranting his release. Further, even

if he had, the Court has determined that the § 3553(a) factors strongly

militate against Defendant’s release. Therefore, the Court will deny

Defendant’s motion for compassionate release, (Docket #28). The




                               Page 8 of 9
     Case 2:19-cr-00125-JPS Filed 04/16/21 Page 8 of 9 Document 40
Government’s motion to seal, (Docket #37), will be granted, and its

submission, (Docket #38), will be sealed.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #28) be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that the Government’s motion to seal

(Docket #37) be and the same is hereby GRANTED; the Government’s

submission (Docket #38) be and the same is hereby SEALED.

      Dated at Milwaukee, Wisconsin, this 16th day of April, 2021.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                            Page 9 of 9
  Case 2:19-cr-00125-JPS Filed 04/16/21 Page 9 of 9 Document 40
